DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Satoh et al (U.S. Patent 4,357,389 A).
             Regarding claim 15, Satoh et al (see the entire document, in particular, col. 1, lines 12-14; col. 2, lines 30-41; col. 5, lines 6-25 and 39-42; col. 6, lines 10-38 and 42-49; col. 12, lines 9-11) teaches a fiber (see col. 1, lines 12-14 of Satoh et al), wherein the fibers include poly-2  - C20 acyl group (see col. 5, lines 6-25 of Satoh et al). Note that claim 15 is a product-by-process claim, and even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself, and does not depend on its method of production (see MPEP §2113).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 7, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (U.S. Patent 4,357,389 A) in combination with Nimura et al (U.S. Patent Application Publication 2010/0245730 A1) and Szablikowski et al (U.S. Patent 5,484,903 A).
             Regarding claim 1, Satoh et al (see the entire document, in particular, col. 1, lines 12-14; col. 2, lines 30-41; col. 5, lines 6-25 and 39-42; col. 6, lines 10-38 and 42-49; col. 12, lines 9-11) teaches a process (see col. 2, lines 30-41 of Satoh et al), including the steps of (a’) providing a poly-saccharide ester composition including a poly-saccharide ester having a degree of substitution of 1.5 – 3.0 (see col. 5, lines 6-25 and 39-42 of Satoh et al); (b) combining the poly-saccharide ester composition with poly-acrylonitrile (see col. 6, lines 42-49 of Satoh et al); and (c) spinning fibers (see col. 12, lines 9-11 of Satoh et al). Satoh et al does not explicitly teach (1) the step of providing a poly-saccharide ester composition by contacting a poly-saccharide with an esterifying agent, (2) wherein the esterifying agent is an acyl halide, a phosphoryl halide, a carboxylic acid anhydride, a halo-formic acid ester, a carbonic acid ester or a vinyl ester, or (3) wherein the ratio of esterifying agent to poly-saccharide is in the range of from about 0.001:1 to about 3:1 on a molar equivalent basis. Nimura et al (see the entire document, in particular, paragraphs [0003], [0040], [0048], [0049] and [0087]) teaches a process (see paragraph [0003] of Nimura et al), including the step of providing a poly-saccharide ester composition by contacting a poly-saccharide with a carboxylic acid anhydride (see paragraph [0048] of Nimura et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a poly-saccharide ester composition by 
             Regarding claims 2-4, see col. 6, lines 42-49 of Satoh et al.
             Regarding claim 7, see paragraph [0049] of Nimura et al.
             Regarding claim 10, see col. 6, lines 10-38 of Satoh et al and paragraph [0048] of Nimura et al.
             Regarding claim 14, see col. 5, lines 39-42 of Satoh et al.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (U.S. Patent 4,357,389 A) in combination with Nimura et al (U.S. Patent Application Publication 2010/0245730 A1) and Szablikowski et al (U.S. Patent 5,484,903 A) as applied to claims 1-4, 7, 10 and 14 above, and further in view of Drew et al (U.S. Patent Application Publication 2007/0284303 A1).
            Regarding claim 5, Satoh et al (in combination with Nimura et al and Szablikowski et al) does not explicitly teach (1) that the poly-acrylonitrile has a number average molecular weight .
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (U.S. Patent 4,357,389 A) in combination with Nimura et al (U.S. Patent Application Publication 2010/0245730 A1) and Szablikowski et al (U.S. Patent 5,484,903 A) as applied to claims 1-4, 7, 10 and 14 above, and further in view of Kasat et al (U.S. Patent Application Publication 2014/0323715 A1) and Shibata et al (U.S. Patent 4,714,555 A).
              Regarding claim 6, Satoh et al (in combination with Nimura et al and Szablikowski et al) does not explicitly teach (1) that the poly-saccharide includes poly-alpha-1,3-glucan, poly-alpha-1,3-1,6 glucan, water insoluble alpha-(1,3-glucan) polymer having 90% or greater alpha-1,3-glycosidic linkages, less than 1% by weight of alpha-1,3,6-glycosidic branch points, and a number average degree of polymerization in the range of from 55 to 10,000; or dextran. Kasat et al (see the entire document, in particular, paragraphs [0002], [0004], [0016] and [0017]) teaches a process (see paragraphs [0002] and [0004] of Kasat et al), including poly-alpha-1,3-
             Regarding claim 13, see paragraph [0002] of Kasat et al and col. 1, line 56 to col. 2, line 3 of Shibata et al.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (U.S. Patent 4,357,389 A) in combination with Nimura et al (U.S. Patent Application  as applied to claims 1-4, 7, 10 and 14 above, and further in view of Okamoto (U.S. Patent 5,491,223 A).
             Regarding claim 8, Satoh et al (in combination with Nimura et al and Szablikowski et al) teaches that the esterifying agent is a carboxylic acid anhydride (see paragraph [0048] of Nimura et al), but does not explicitly teach (1) that the esterifying agent is an acyl halide. Okamoto et al (see the entire document, in particular, col. 1, lines 9-12; col. 5, lines 37-39; col. 10, lines 40 and 63) teaches a process (see col. 5, lines 37-39 of Okamoto) including a poly-saccharide (see col. 1, lines 9-12 of Okamoto), including an acyl halide as an esterifying agent (see col. 10, lines 40 (acetyl chloride) and 63 (benzoyl chloride) of Okamoto), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an acyl halide in the process of Satoh et al (in combination with Nimura et al and Szablikowski et al) in view of Okamoto because the substitution of one known material (i.e., acetyl chloride or benzoyl chloride as esterifying agents, as taught by Okamoto) for another known material (i.e., carboxylic acid anhydride as an esterifying agent, as taught by Nimura et al) would have yielded predictable results (e.g., the manufacture of fibers from poly-saccharide) to one of ordinary skill in the art (see col. 1, lines 12-14 and col. 2, lines 30-41 of Satoh et al; col. 5, lines 37-39 of Okamoto).
             Regarding claim 9, see col. 10, line 40 (acetyl chloride) and 63 (benzoyl chloride) of Okamoto.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (U.S. Patent 4,357,389 A) in combination with Nimura et al (U.S. Patent Application Publication 2010/0245730 A1) and Szablikowski et al (U.S. Patent 5,484,903 A) as applied to s 1-4, 7, 10 and 14 above, and further in view of Hlynianski (U.S. Patent Application Publication 2002/0137922 A1).
             Regarding claim 11, Satoh et al (in combination with Nimura et al and Szablikowski et al) does not explicitly teach (1) the recited steps of forming a poly-saccharide ester. Hlynianski (see the entire document, in particular, paragraphs [0001], [0010] – [0012], [0020] and [0024]) teaches a process of forming a poly-saccharide ester (see paragraph [0001] of Hlynianski), including the steps of (i) contacting the poly-saccharide and a first solvent to form an initial mixture including water (see paragraph [0010] of Hlynianski); (ii) heating the initial mixture (see paragraph [0011] of Hlynianski); (iii) removing at least a portion of the water from the initial mixture under reduced pressure to obtain a mixture including a reduced water content (see paragraph [0020] of Hlynianski); and (iv) adding the esterifying agent to the mixture including a reduced water content (see paragraph [0012] of Hlynianski), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a poly-saccharide ester in the process of Satoh et al (in combination with Nimura et al and Szablikowski et al)  in view of Hlynianski in order to manufacture a poly-saccharide ester for further processing.
             Regarding claim 12, see paragraph [0024] of Hlynianski.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-14 and 16-21 of copending Application No. 16/461,508 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element (i.e., elimination of “spinning fibers” from instant claim 1; elimination of “wherein the polysaccharide ester product is not isolated from the polysaccharide ester product composition” from claim 1 of Application No. 16/461,508) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742